DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending and examined on the merits. 

Information Disclosure Statement
The NPL references of the IDS submitted 8/30/2019 have not been considered because copies of the cited references have not been provided and no information has been given as to where  the cited references are in previous applications.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-14 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Mahr et al (U.S. 2016/0279215).
Mahr et al disclose a peptide consisting of SEQ ID NO:241 (paragraph [0083] and Table 2).  The peptide of SEQ ID NO:241 is identical to the instant SEQ ID NO: 138 peptide.  Mahr et al define the term “peptide” to include salts preferably, the salts are pharmaceutical acceptable salts (paragraph [0140]).  Mahr et al disclose the combination of an inventive peptide with an adjuvant including anti-CD40 antibody, imiquimod, resiquimod, GM-CSF, cyclophosphamide, interferon-alpha, , CpG oligonucleotides and derivatives, poly-(I:C) and derivatives, RNA, sildenafil, particulate formulations with poly(lactide coglycolide) (PLG), virosomes (paragraph 
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 4, 6, 7, 15 and 17 are rejected under 35 U.S.C. 103 as being obvious over Mahr et al (U.S. 2016/0279215).
Mahr et al teach that SEQ ID NO:241 (Table 2) binds to HLA-A*02 (paragraph [0086]). Mahr et al teach host cell according to the present invention that is an antigen presenting cell, and preferably is a dendritic cell (paragraph [0099]).  
Mahr et al teach an in vitro method for producing activated T cells, the method comprising contacting in vitro T cells with antigen loaded human MHC molecules expressed on the surface of a suitable antigen-presenting cell for a period of time sufficient to activate the T cell in an antigen specific manner, wherein the antigen is a peptide according to the invention. (paragraph [0333]).  Mahr et al teach an in vitro T-cell priming assay based on repeated stimulations of CD8+ T cells with artificial antigen presenting cells (aAPCs) loaded with peptide/MHC complexes and anti-CD28 antibody to demonstrate immunogenicity for 47 HLA-A*0201 restricted peptides and to verify that the inventive peptides are T-cell epitopes against which CD8+ precursor T cells exist in humans (paragraph [0403]).
Mahr et al do not specifically teach antigen presenting cells loaded or expressing the inventive peptides in the context of HLA-A*0201, or a method of producing activated T cells in vitro using said antigen presenting cells.
It would have been prima facie obvious prior to the effective filing date to use specifically antigen-loaded HLA-A*0201 expressed on the surface of an antigen presenting cell for contact with the in vitro T cells.  One of skill in the art would have been motivated to do so because Mahr et al specifically teaches that the peptides of Tables 1 and 2  bind to HLA-A*02, and Mahr et al further teach that immunogenicity was demonstrated for 47 HLA-A*0201 restricted peptides.  One of skill in the art would understand that the T cells recognize the 
Mahr et al teach the immunotherapy of gallbladder cancer, esophageal cancer, hepatocellular cancer and colorectal cancer using an inventive peptide (paragraph [0087]).  Mahr et al teach that the peptides of the present invention have been shown to be capable of stimulating T cell responses and are useful for generating an immune response in a patient by which tumor cells can be destroyed by direct administration of the described peptides, ideally in combination an adjuvant (paragraph [0216]). Mahr et al do not specifically teach that the subject with the cancer is HLA-A*02 positive.
It would have been prima facie obvious to treat an HLA-A*02 positive patient suffering from gallbladder cancer, esophageal cancer, hepatocellular cancer and colorectal cancer using an inventive peptide. One of skill in the art would have been motivated to do so because Mahr et al specifically teaches that the peptides of Tables 1 and 2  bind to HLA-A*02.  One of skill in the art would understand that endogenous T cells of the HLA-A*02 patient would recognize the peptide of SEQ ID NO: 241 displayed in the context of an HLA-A*02 allele in the tumor cells of the patient.  

The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 




This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of 



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 8-14 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18 and 19 of copending Application No. 16/591,177 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘177 application anticipate the instant claims to the extent that claim 1 of the ‘177 application is drawn to a peptide consisting of SEQ ID NO:241 which is identical to the instant SEQ ID NO: 138..
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 16, 18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A CANELLA whose telephone number is (571)272-0828. The examiner can normally be reached M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/Primary Examiner, Art Unit 1643